DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-19 and 21-27 are rejected under 35 U.S.C. §103 as being unpatentable over Yan et al (US Patent Application Publication No. 2011/0173116, hereafter referred to as “Yan”) in view of Estes et al (US Patent No. 9,348,815, hereafter referred to as “Estes”).

Regarding independent claim 1:  Yan teaches A method for evaluating entities using machine learning, the method comprising: receiving, by a computer system, identifying information for an entity; (See Yan Figures 3C and 10 teaching receiving information, such as financial/income information, regarding an applicant entity, in the context of [0071] teaching the use of machine learning.  See also [0150] and [0152] discussing an exemplary computing environments.) collecting, using the identifying information, data relating to the entity from at least one of public data sources or private data sources; (See Yan [0044] and [0087] discussing the application of  models to data such as loan data and other non-load data such as public records and credit card data to generate risk scores.  See also, paragraphs [0132] and [0136] discussing the use of data from public and proprietary data sources.) determining, by a relevance model, a relevancy of the collected data to the entity; (See Yan [0054] discussing that once features are extracted, one or more feature selection algorithms may be performed to select the best subset of features that are most predictive and most relevant.) filtering the collected data based on the determined relevancy of the collected data to produce relevant data; (See Y Yan [0054] discussing that once features are extracted, one or more feature selection algorithms may be performed to select the best subset of features that are most predictive and most relevant.  Feature selection methods can be classified as Wrapper, Filter, and Embedded, which are methods for selecting features for the purposes of building predictive models.) classifying, by a classification model, the relevant data into different areas of risk associated with the entity; (See Yan [0089] and Fig. 4 #400 showing an example report in which the subject mortgage transaction has been classified as “high” risk”, and a number of specific risks are identified by the risk indicators with corresponding recommendations, so an end user can take corrective actions in view of the risks.  In addition, each risk indicator may include a classification of “high. “moderate” or “low” risk.  In an embodiment, the classification is reflective of the contributing weight of the identified risk to the combined risk score.) determining, from the relevant data, information regarding risk attributes of the entity; (See Yan [0045] teaching that risk indicators may be provided by the combined model 112 as well, based on the risk indicators generated in the block 206 by the individual models. The risk indicators enable the system 100 to output explanatory, i.e., textual information along with the combined risk score so a user can better understand the risk factors that contributed to the combined risk score and take appropriate remedial actions.) analyzing the relevant data, the different areas of risk associated with the entity, and the information regarding the risk attributes of the entity to determine and assign, through an entity risk model, a risk score for the entity; (See Yan [0045] teaching that risk indicators may be provided by the combined model 112 as well, based on the risk indicators generated in the block 206 by the individual models. The risk indicators enable the system 100 to output explanatory, i.e., textual information along with the combined risk score so a user can better understand the risk factors that contributed to the combined risk score and take appropriate remedial actions.  See also, Yan [0089] and Fig. 4 #400 showing an example report in which the subject mortgage transaction has been classified as “high” risk”, and a number of specific risks are identified by the risk indicators with corresponding recommendations, so an end user can take corrective actions in view of the risks.  In addition, each risk indicator may include a classification of “high. “moderate” or “low” risk.  In an embodiment, the classification is reflective of the contributing weight of the identified risk to the combined risk score.) and outputting the risk score for the entity to a device of an end user. (See Yan paragraphs [0045] and [0089] in the context of Fig. 4 #400 showing an example report in which the subject mortgage transaction has been classified as “high” risk”, and a number of specific risks are identified by the risk indicators with corresponding recommendations, so an end user can take corrective actions in view of the risks.  In addition, each risk indicator may include a classification of “high. “moderate” or “low” risk.  In an embodiment, the classification is reflective of the contributing weight of the identified risk to the combined risk score.)
However, Yan does not explicitly teach the remaining limitations as claimed.  Estes, though, teaches storing the relevant data and links between the relevant data in a knowledge graph; (See Estes Fig. 3 and col. 10 lines 13-35 teaching the use of a knowledge graph [KG] of relevant data nodes and linking relationships.  See also, col. 10 lines 1-10 discussing the use of KG’s to enable risk identification, and col. 10 lines 36-46 discussing the use of KG’s that identify entities and relationships including specific pieces of information linked to the entities that can act as evidence/support.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Estes for the benefit of Yan, because to do so facilitates the building of graphs that provide an entity-centric approach to data analytics, focused on uncovering interesting facts, concepts, events and relationships defined in the data, as taught by Estes in col. 5 line 58 – col. 6 line 2.  These references were all applicable to the same field of endeavor, i.e., risk monitoring / management.   

Regarding claim 2:  Yan teaches further comprising: verifying at least a portion of the output of the entity risk model to produce verified data points; (See Yan [0125] discussing validation of trained model performance.) and training the entity risk model using the verified data points to improve the accuracy of the output of the entity risk model.  (See Yan [0125] discussing that to train a neural network model, the data may be split into three sets, training set 1, training set 2, and validation. The training set 1 is used to train the neural network. The training set 2 is used during training to ensure the learning converge properly and to reduce overfitting to the training set 1. The validation set is used to evaluate the trained model performance.)  



Regarding claim 3:  Yan teaches further comprising identifying, by a relationship model, a relationship between one or more entities based on the collected data.  (See Yan [0121] discussing that supervised learning algorithms identify a relationship between input features and target variables based on training data.)  

Regarding claim 4:  Yan teaches wherein the entity risk model comprises a decision tree machine-learning model.  (See Yan [0077] discussing that suitable modeling methods include machine learning techniques such as “decision tree”.  See also, [[0081] and [0125] further discussing the use of decision trees.)  

Regarding claim 5:  Yan teaches further comprising identifying, by an operations classifier model, key operational risk attributes from a website of the entity or from other public data sources. (See Yan [0044] which in one embodiment applies the individual models 110 to data (including loan data and other non-loan data such as public records, credit data, etc.) to generate risk scores.  See also [0087], [0132]-[0133] and [0135] discussing the use of data from public records.)

Regarding claim 6:  Yan teaches wherein the classifying further comprises identifying key events that materially change the risk associated with the entity.  (See Yan [0088]-[0089 discussing the identification of a mortgage transaction that is classified as a “high risk” and affects an overall risk score.  Paragraph [0089] also discusses identification of risk indicators.)  

Regarding claim 8:  Yan does not explicitly teach the remaining limitations as claimed.  Estes, though, teaches further comprising identifying from the collected data, by a knowledge graph based recognition model, people, companies, nations and/or geographical regions that are relevant to the entity. (See Estes Fig. 3 and col. 10 lines 13-35 teaching the use of a knowledge graph [KG] of relevant data nodes and linking relationships.)

Regarding claim 9:  Yan does not explicitly teach the remaining limitations as claimed.  Estes, though, teaches wherein the storing further comprises storing information representing the people, companies, nations and/or geographical regions that are relevant to the entity and the links between them in the knowledge graph. (See Estes Fig. 3 and col. 10 lines 13-35 teaching the use of a knowledge graph [KG] of relevant data nodes and linking relationships.  See also, col. 10 lines 1-10 discussing the use of KG’s to enable risk identification, and col. 10 lines 36-46 discussing the use of KG’s that identify entities and relationships including specific pieces of information linked to the entities that can act as evidence/support.)

Regarding claim 10:  Yan teaches wherein the identifying information comprises at least one of a name of the entity or another identifier of the entity.  (See Yan [0089] discussing the use/identification of an applicant and of a subject property.)  

Regarding claim 11:  Yan teaches wherein the entity comprises at least one of a company, organization, or institution.  (See Yan [0091] discussing that the entities may be real persons or may refer to business associations, e.g., a particular appraiser, or an appraisal firm.)  

Regarding claim 12:  Yan teaches wherein the public data sources comprise at least one of news articles, reports, websites, or other publicly available information.  (See Yan [0087] discussing the use of public record data.)  

Regarding claim 13:  Yan teaches wherein the collecting further comprises receiving private data from the entity or from an authorized representative of the entity.  (See Yan [0089] teaching the use of employment/income data of a loan applicant.  See also [0135] discussing the optional use of proprietary and/or public record data.)  


Claims 14-19 and 21-26 are substantially similar to claims 1-6 and 8-13, respectively, and therefore likewise rejected.  

Claim 27 is substantially similar to claim 1, and therefore likewise rejected.  

Claims 7 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Yan et al (US Patent Application Publication No. 2011/0173116, hereafter referred to as “Yan”) in view of Estes et al (US Patent No. 9,348,815, hereafter referred to as “Estes”) and Achin et al (US Patent Application Publication No. 2018/0046926, hereafter referred to as “Achin”).

Regarding claim 7:  Yan in view of Estes does not explicitly teach the remaining limitations as claimed.  Achin, though, teaches further comprising detecting or classifying languages used within a text of the collected data. (See Achin [0432] and [0434] teaching the detection of the language of a text string.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Achin for the benefit of Yan in view of Estes, because to do so provided a designer with options for implementing a system to conditionally process text in order to provide the best predictive modeling steps, as taught by Achin in paragraph [0431].  These references were all applicable to the same field of endeavor, i.e., risk monitoring / management.   


Claim 20 is substantially similar to claim 7, and therefore likewise rejected.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 
US Patent Application Publications
Dobrila 	 				2018/0060591
Risk factor determination module uses ML algorithms/models such as deep learning, sequence labeling and decision trees (para 0041). 

Beshiri 	 				2017/0296085
Risk estimating algorithm built with a derivation cohort by a ML techniques called boosting, which uses multiple decision trees (para 0080).


Leidner 	 				2016/0296085
Generation of a risk register relating to a named entity (Abstract); Linguistic analyzer, training module, classifier module, external databases (Fig. 1); Reputation, ESG risk (Fig. 2, #2002); Risk identification and association/affect on entities (Figures 3 and 4).


Roberts 	 				2014/0330594
Training predictive module with websites, entity industrial classification, entity insurance risk determination (Fig. 3 #302, #312, #314).

Leidner 	 				2012/0221486
Named entity Recognition or ML techniques for risk indicative sentence clustering, and identification of words associated with risk (Figures 4 and 6).



US Patents
Estes 					9,348,815
Exemplary knowledge graph (KG) linking entities such as people, organizations and businesses (Fig. 3, col. 10 lines 13-35); Use of KG’s to enable opportunity and risk identification (col. 10 lines 1-12); Use of KG’s that identify entities and relationships, i.e., specific pieces of information [linked to the entities] that can act as evidence/support (col. 10 lines 36-46); Storage of geographic information in a knowledge graph (col. 10 line 64 – col. 11 line 2); KG aggregation [linking] of information organized around / associated with an entity (col. 11 lines 15-17); Nodes reference a source document (col. 11 lines 47-60); Entity attributes can be aliases, DOB, memberships, titles, spouses, children, etc. (col. 12 lines 25-30); Analytics includes identification and cataloging / categorizing of text references and events/activities (col. 13 lines 31-47); KB can be a combo of persistent storage and intelligent data caching that can enable rapid storage/retrieval of entities and related data (col. 6 lines 64-67).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



May 10, 2022